Exhibit E
TRANSFER ACKNOWLEDGEMENT

Transportation Truck and Trailer Solutions, LLC, with an office at 300 E. John Carpenter
Freeway, Suite 510, Irving, TX 75062 (“Transferor”) hereby acknowledges and confirms that effective as
of 12:00 a.m. on December 1, 2015, Transferor sells, conveys, assigns, transfers and delivers to BMO
Harris Bank N.A., its successors and assigns (““Transferee”’) and Transferee purchases, acquires and
accepts all of Transferor’s right, title and interest in, to and under, and assumes any liabilities arising from
or related to, the accounts listed below (the “Transferred Accounts”), including without limitation, all
documents, loans, leases, security agreements, or other instruments, together with any promissory notes,
guaranties, property rights, other instruments related thereto, and other writings in any way relating to the
Transferred Accounts (the “Financing Documents”), all property and property rights owned by Transferor
in connection with its interests in the Transferred Accounts, and any property and property rights held by
Transferor as collateral solely for either or both of the payment and performance of certain obligations

under the Financing Documents.

ACCOUNT NUMBER(S) OBLIGOR
a 01 Complete Distribution Services, Inc.

IN WITNESS WHEREOF, this Acknowledgment has been executed on the date below by the

undersigned duly authorized attorney in fact.

TRANSPORTATION TRUCK AND TRAILER

 

 

SOLUTIONS, LLC
. MPP,
Name: Scott Ta kefsfey f

Title: Attorney in Fact

Date: 12-28-2018

CONFIDENTIAL
